[Per Curiam.]
First, it is considered by the Court that a judgment confessed or obtained against administrators is not a lien on the lands of the intestate. Secondly, that the sale of the lands under an order of the Orphans’ Court was prior to the execution to take the lands. And thirdly, by our Act of Assembly, administrators are enjoined to pay debts according to their priority as state debts, bonds, notes, etc. Therefore what the plaintiffs contend for should be inconsistent with said Act, if an account creditor could obtain judgment and have the preference of bond and other creditors.